02-10-359 & 360-CR






















 
 
 
 
 
 
                           COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-359-CR
                                                 NO.
2-10-360-CR
 
JURITA
EMISHA THOMPSON                                                           APPELLANT
 
                                                             V.
THE
STATE OF TEXAS                                                                             STATE
 
 
                                                        ----------
              FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered appellant=s “Motion To Withdraw Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
                                                                    PER CURIAM
PANEL:  MEIER, J.;
LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 2,
2010




[1]See Tex. R. App. P. 47.4.